— Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 9, 1990, upon a verdict convicting defendant of two counts of the crime of promoting prison contraband in the first degree.
We initially find no merit to defendant’s claim that he was subjected to double jeopardy because the same incident gave rise to both a criminal indictment as well as a prison disciplinary proceeding. This court has specifically rejected this argument (see, People v Frye, 144 AD2d 714, lv denied 73 NY2d 981; People v Lane, 132 AD2d 855, lv denied 70 NY2d 801) and, contrary to defendant’s suggestion, we see no reason to reverse our position. Defendant also claims that County Court erred in refusing to charge the jury on the defense of justification. We have previously held, however, that justification is no defense to the crime of promoting prison contraband in the first degree as that crime does not involve the use of physical force (see, People v Diaz, 145 AD2d 833, 833-834, lv denied 73 NY2d 1014). We have examined defendant’s remaining contention and find it lacking in merit.
Mahoney, P. J., Mikoll, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.